Citation Nr: 0500130	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  01-10 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder characterized as C5-C6 and C6-C7 herniated nucleus 
pulposus (HNP) with left C6 radiculopathy, to include as 
secondary to the service-connected dorsolumbar disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Trueba, Counsel




INTRODUCTION

The veteran had active service from February 1986 to February 
1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
claim on appeal.  The veteran subsequently timely appealed 
the RO's denial, and his case underwent appellate 
adjudication by the Board in January 2003.  The appellant 
appealed the January 2003 Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  Following an 
April 2004 "Joint Motion for Remand" (Joint Motion), an 
April 2004 Court Order vacated and remanded the January 2003 
Board decision.  At present, the appellant's case is once 
again before the Board for appellate consideration.  However, 
as additional development is necessary prior to appellate 
review of the issue on appeal, the case is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  Furthermore, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

Consistent with the Joint Motion, VA's redefined duty to 
notify the veteran and the representative, of any information 
and evidence needed to substantiate and complete a claim, as 
set forth in the VCAA, has not been fulfilled regarding the 
issue on appeal.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
A review of the record does not show that the veteran has 
been notified via letter or otherwise as to the information 
and evidence needed to show his entitlement to the claim on 
appeal; about the information and evidence not of record that 
is necessary to substantiate his claim; about the information 
and evidence that VA will seek to provide; and about the 
information and evidence the veteran is expected to provide.  
More importantly, the veteran has not been requested or told 
to provide any evidence in his possession that pertains to 
his claim.  See VAOPGCPREC 7-2004.  

Thereafter, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure for the issue on appeal (which 
is entitlement to service connection for 
a cervical spine disorder characterized 
as C5-C6 and C6-C7 herniated nucleus 
pulposus with left C6 radiculopathy, to 
include as secondary to the service-
connected dorsolumbar disability) that 
all notification requirements set forth 
at 38 U.S.C.A. § 5103A (West 2002) and 
C.F.R. § 3.159 (2004); as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, the RO must inform the 
veteran (1) about the information and 
evidence needed to warrant a grant of the 
claim on appeal; (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claim; (3) about the information and 
evidence that VA will seek to provide; 
(4) about the information and evidence 
the veteran is expected to provide; and 
(5) request or tell him to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a veteran as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  After completion of the above, the RO 
should readjudicate the veteran's claim 
of entitlement to service connection for 
a cervical spine disorder characterized 
as C5-C6 and C6-C7 herniated nucleus 
pulposus with left C6 radiculopathy, to 
include as secondary to the service-
connected dorsolumbar disability.  To 
this end, the RO should consider all 
evidence received pursuant to the remand 
instructions, including the additional 
records dated from 1997 to 2004 received 
following the January 2003 Board decision 
from the San Juan and Mayaguez VA Medical 
Centers.  If the RO finds that an 
additional examination is necessary in 
order to decide the claim, such 
examination should be scheduled and 
conducted.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




